Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3 and 10-12 the prior art of record does not teach a display device comprising: a display panel configured to emit display light of linear polarization; a first retardation plate opposed to the display panel; a second retardation plate apart from the first retardation plate; a reflective polarizer configured to pass first linear polarized light, and to reflect second linear polarized light which is orthogonal to the first linear polarized light; a transflective layer disposed between the first retardation plate and the second retardation plate to be apart from the second retardation plate, and including a concave surface opposed to the second retardation plate; and a transparent solid disposed between the transflective layer and the reflective polarizer, with almost zero refractive anisotropy, wherein the first retardation plate and the second retardation plate are a quarter-wave plate, and the transparent solid includes a first surface shaped convex to be opposed to the concave surface, and a second surface opposed to the reflective polarizer.
Regarding claims 4-6, 13-16 the prior art of record does not teach a display device comprising: a display panel configured to emit display light of linear polarization; a first retardation plate opposed to the display panel; a transflective layer contacting the first retardation plate; a second retardation plate; a reflective polarizer configured to pass first linear polarized light and to reflect second linear polarized light which is orthogonal to the first linear polarized light; an element with a lens effect to collect first circularly polarized light; a third retardation plate disposed between the reflective polarizer and the element; and a transparent solid disposed between the transflective layer and the reflective polarizer, with almost zero refractive anisotropy, wherein the first retardation plate, the second retardation plate, and the third retardation plate are a quarter-wave plate, and the transparent solid includes a first surface opposed to the transflective layer and a second surface opposed to the reflective polarizer.
Regarding claims 7-9 and 17-19 the prior art of record does not teach a display device comprising: a display panel configured to emit display light of linear polarization; a first retardation plate opposed to the display panel; a holographic optical element contacting the first retardation plate; a second retardation plate; a reflective polarizer configured to pass first linear polarized light, and to reflect second linear polarized light which is orthogonal to the first linear polarized light; and a transparent solid disposed between the holographic optical element and the reflective polarizer, with almost zero refractive anisotropy, wherein the first retardation plate and the second retardation plate are a quarter-wave plate, and the transparent solid includes a first surface opposed to the holographic optical element and a second surface opposed to the reflective polarizer.
Geng US 2019/0384070 teaches a display panel (305) configured to emit display light of linear polarization; a first retardation plate (309) opposed to the display panel; a second retardation plate (330) apart from the first retardation plate; a reflective polarizer (347) configured to pass first linear polarized light, and to reflect second linear polarized light which is orthogonal to the first linear polarized light; a transflective layer (311) disposed between the first retardation plate and the second retardation plate to be apart from the second retardation plate, and including a concave surface opposed to the second retardation plate; wherein the first retardation plate and the second retardation plate are a quarter-wave plate.
Gen also teaches a display panel configured to emit display light of linear polarization; a first retardation plate opposed to the display panel; a transflective layer contacting the first retardation plate; a second retardation plate; a reflective polarizer configured to pass first linear polarized light and to reflect second linear polarized light which is orthogonal to the first linear polarized light; an element with a lens effect to collect first circularly polarized light and a display device comprising: a display panel configured to emit display light of linear polarization; a first retardation plate opposed to the display panel; a second retardation plate; a reflective polarizer configured to pass first linear polarized light, and to reflect second linear polarized light which is orthogonal to the first linear polarized light; and, wherein the first retardation plate and the second retardation plate are a quarter-wave plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gollier US 2018/0101020, Etter US 2020/0081234, Niu US 2020/0132994.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871